Citation Nr: 0946297	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for ulcerative colitis 
in excess of 10 percent for the period prior to November 19, 
2004, and in excess of 30 percent the period beginning 
November 19, 2004.

2.  Entitlement to an initial rating for mild degenerative 
disc disease (DDD)/ degenerative joint disease (DJD) of the 
thoracolumbar spine prior in excess of 0 percent for the 
period prior to April 29, 2008, and in excess of 20 percent 
for the period beginning April 29, 2008.

3.  Entitlement to an initial compensable rating for a 
varicocelectomy, left scrotum.

4.  Entitlement to an initial compensable rating for 
insomnia.  

5.  Entitlement to service connection for myopia and 
astigmatism. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
September 1982 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia, dated in October 
2005 that, in pertinent part, granted service connection for 
ulcerative colitis and assigned a 10 percent initial rating; 
granted service connection for mild DDD with DJD of the 
thoracolumbar spine and assigned a noncompensable (0 percent) 
initial disability rating; granted service connection for a 
varicocelectomy and assigned a noncompensable (0 percent) 
initial disability rating; and granted service connection for 
insomnia and assigned a noncompensable (0 percent) initial 
disability rating.  The effective dates assigned for the 
grants of service connection and initial rating assignments 
was July 1, 2004, which is the first day after separation 
from active duty service.  

The Veteran entered a notice of disagreement to the initial 
ratings assigned for the service-connected ulcerative colitis 
and thoracolumbar spine disability.  In a June 2006 rating 
decision during the course of the initial rating appeal, the 
RO assigned a 30 percent initial disability rating for 
ulcerative colitis for the initial rating period from 
November 19, 2004.  In a March 2009 rating decision during 
the initial rating appeal, the RO assigned a 20 percent 
initial rating for the Veteran's DDD/DJD of the thoracolumbar 
spine for the initial rating period from April 29, 2008.  
Those decisions represented partial grants of the benefits 
sought on appeal with respect to those two issues, and 
created staged initial disability ratings.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2009 Board personal hearing in 
Washington, DC.  A transcript of that hearing is of record.  

The Veteran initially also appealed the denial of service 
connection for astigmatism and myopia (refractive error of 
the eye).  The Veteran withdrew his appeal with respect to 
that issue on the record at the August 2009 Board hearing; 
therefore, this issue is no longer on appeal.

Additionally, during the August 2009 Board personal hearing 
the Veteran indicated that he was seeking service connection 
for multi-joint pains and an unspecified skin disorder, both 
as secondary to ulcerative colitis, including as due to 
treatment for ulcerative colitis.  Those issues not having 
been factually or procedurally developed in connection with 
this appeal, are referred to the RO for initial action.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran 
experienced moderately severe ulcerative colitis with 
frequent exacerbations.  

2.  At no time during the initial rating period did the 
Veteran's symptoms more nearly approximate severe ulcerative 
colitis with numerous attacks per year and malnutrition, with 
only fair health during remissions, nor was he shown to have 
experienced pronounced ulcerative colitis resulting in marked 
malnutrition, anemia and general debility or serious 
complications such as liver abscess.

3.  During the initial rating period prior to April 29, 2008, 
the Veteran's DDD/DJD was shown to have caused the Veteran to 
experience chronic low back pain which caused some 
noncompensable limitation of motion; for this rating period, 
there is no evidence of forward flexion of the thoracolumbar 
spine that was limited to 60 degrees or less, a combined 
range of motion of the thoracolumbar spine of 235 degrees of 
less, muscle spasm, guarding, tenderness, or a vertebral body 
fracture with loss of disk height during this time; for this 
rating period, there is no evidence of incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
prescribed by a physician and treatment by a physician.  

4.  For the initial rating period beginning April 29, 2008, 
the  range of motion of the thoracolumbar spine was shown to 
be limited to 60 degrees of forward flexion; and there was no 
evidence of any type of ankylosis; there were no 
incapacitating episodes having a total duration of at least 4 
weeks during any 12 month period pertinent to this appeal.

5.  The Veteran's varicocelectomy did not for any initial 
rating period result in the atrophy or removal of both of his 
testes, nor was it shown to be productive of any voiding 
dysfunction or erectile dysfunction at any time pertinent to 
this appeal.

6.  The Veteran's insomnia was not for any initial rating 
period productive of persistent daytime hypersomnolence.  

7.  On August 19, 2009, prior to promulgation of a decision 
by the Board on the issue of entitlement to service 
connection for myopia and astigmatism, the Veteran requested 
to withdraw his appeal on this issue. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
criteria for an initial rating of 30 percent for ulcerative 
colitis were met for the entire initial rating period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2009).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for an initial 10 percent rating for DDD/DJD of the 
thoracolumbar spine were met for the period prior to April 
29, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2009). 

3.  The criteria for an initial rating in excess of 20 
percent for DDD/DJD of the thoracolumbar spine were not met 
ay any time for the period prior to April 29, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2009).

4.  The criteria for an initial compensable evaluation for a 
varicocelectomy, left scrotum, were not met at any time 
during the initial rating period pertinent to this appeal  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.115a, Diagnostic Codes 
7520-7524 (2009).

5.  The criteria for an initial compensable evaluation for 
insomnia were not met at any time during the initial rating 
period pertinent to this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6847 (2009).

6.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for myopia and astigmatism have been met. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 
38 C.F.R § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 
38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The 
third sentence of 38 C.F.R. § 3.159(b) (1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications 
pending on, or filed after, the regulation's effective date. 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.  

In this case, prior to the appealed from October 2005 rating 
decision, the Veteran was sent two letters, one dated in 
March 2005 and one dated in June 2005, that explained what 
the evidence needed to show in order to establish service 
connection for the Veteran's claimed disabilities.  These 
letters also adequately explained VA's duty to assist the 
Veteran in obtaining the evidence necessary to substantiate 
his claims.  Additionally, after the October 2005 rating 
decision, the Veteran was sent an additional notice 
containing this information in March 2008.  His claims for 
higher initial ratings for ulcerative colitis, DDD/DJD of the 
thoracolumbar spine, and a varicocelectomy were subsequently 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated in March 2009.

While the instant appeal was pending, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, a Veteran 
seeking service connection for a disability must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id at 486.  A March 2008 VCAA letter that was sent 
to the Veteran by the RO adequately explained the manner 
whereby VA assigns disability ratings and effective dates.  

While the Veteran's claim for a higher initial evaluation for 
his insomnia was not readjudicated after he was provided the 
notice required by Dingess, the Board concludes that this 
error was harmless.  The October 2005 rating decision granted 
service connection for insomnia effective the day after the 
Veteran's release from active service, which is the earliest 
effective date allowed by law.  38 C.F.R. 3.400 (2009).  

Moreover, the Veteran has received actual notice of the 
information required by Dingess in the March 2008 letter, and 
he thereafter had ample opportunity to present additional 
evidence concerning why he believed he was entitled to a 
higher rating for his insomnia as well as his other 
disabilities, including at the August 2009 Board personal 
hearing before the undersigned Acting Veteran's Law Judge.  
The Veteran's representative also demonstrated his actual 
knowledge of the manner whereby VA assigns disability ratings 
by citing various provisions of 38 C.F.R. Part 4 in his 
closing argument at the August 2009 Board personal hearing.  
See, e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008) (overruled in part on other grounds, sub nom Vazquez-
Flores v. Shinseki, -- F.3d --. 2009 WL 2835434 (Fed. Cir. 
2009)) (discussing when a VCAA notice error is harmless).  
Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim for a higher initial rating for his 
insomnia in this Board decision.  Rather, remanding this case 
to the RO for further VCAA development would only result in 
additional delay, without any benefit to the Veteran.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to providing the above described notices to the 
Veteran, VA must make reasonable efforts to assist him or her 
in obtaining evidence that is necessary to substantiate his 
or her claim(s), unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including the Veteran's service 
treatment records and records of his post-service treatment 
through Tricare including at Walter Reed Army Hospital (WRAH) 
and the Naval National Medical Center (NNMC) in Bethesda, 
Maryland.  Various written correspondence from the Veteran 
and a transcript of his testimony at the August 2009 hearing 
are also of record.  The Veteran was provided VA compensation 
examinations in connection with his claims.

The Board is aware that the Veteran reported that he received 
additional treatment for his disabilities at the Di Lorenzo 
Tricare Health Center (DTHC).  However, in March 2009 the RO 
made a formal finding that no records could be obtained from 
that facility.  Rather, the facility responded to the RO's 
numerous attempts to obtain the treatment records identified 
by the Veteran by informing the RO that the records were 
maintained at WRAH.  The Veteran's records from WRAH are in 
the claims file; therefore, to the extent these records 
exist, they are part of the WRAH treatment records that are 
part of the claims file.  The Veteran was notified of the 
unavailability of additional treatment records from DTHC in a 
March 2009 letter.  
Similarly, while the Veteran reported receiving chiropractic 
treatment for his back disorder at the hearing, he did not 
identify his treatment provider or provide a release enabling 
VA to obtain these records.  In this regard, the Board notes 
that "[t]he duty to assist is not always a one way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  For the reasons 
described above, the Board finds that VA satisfied its duties 
to the Veteran pursuant to the VCAA.

Initial Ratings

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim 
and what the evidence in the claim file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West,  
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Initial Rating of Ulcerative Colitis

The Veteran claims that his ulcerative colitis is more severe 
than is contemplated by the ratings assigned for this 
disability.  Specifically, he contends that his ulcerative 
colitis was more than 10 percent disabling prior to November 
19, 2004, and more than 30 percent disabling thereafter.  

Ulcerative colitis is rated pursuant to the criteria set 
forth at 38 C.F.R. § 4.114, Diagnostic Code 7323.  A 10 
percent rating is assigned for moderate ulcerative colitis 
with infrequent exacerbations.  A 30 percent rating is 
assigned for moderately severe ulcerative colitis with 
frequent exacerbations.  A 60 percent rating is assigned for 
severe ulcerative colitis with numerous attacks per year, 
malnutrition, and health that is only fair between attacks.  
A 100 percent rating is assigned for pronounced ulcerative 
colitis that results in marked malnutrition, anemia, and 
general debility, or which is accompanied by serious 
complications such as liver abscess.  Id.

The Veteran's service treatment records show that he was 
diagnosed with ulcerative colitis in 2003.  At that time, the 
Veteran was experiencing diarrhea, bloody stools, gas, and 
abdominal discomfort.  He did not experience melena or weight 
loss.  A March 2004 treatment record indicated that the 
Veteran was "doing well" on medication, but that his 
symptoms never resolved completely.  While the Veteran 
stopped experiencing abdominal pain and his urgency was 
reduced, he continued to have hematochezia.

After service, in June 2004, the Veteran sought treatment 
from NNMC for his ulcerative colitis on November 19, 2004.  
At that time, he complained of knots in his stomach, urgency, 
and bloody diarrhea.  He did not note any weight loss and, at 
that time, weighed 247.7 pounds.  At a follow up appointment 
in January 2005, the Veteran reported that his flare up of 
symptoms started approximately 3 months previously.  He was 
treated with prednisone and his symptoms improved but there 
was still some blood in his stool, although he reported no 
loss of appetite, weight loss, or abdominal pain.  

Subsequent treatment records show that the Veteran continued 
to have bloody stools as well intermittent urgency, upset 
stomach, and abdominal pain from gas but minimal weight loss.  
Due to his continuing symptoms, the Veteran was prescribed 
Remicade (infliximab) infusions which he received 
approximately every 2 months.  After the Veteran started 
Remicade, treatment records indicate that this medication was 
"working well" to relieve the Veteran's symptoms, and that 
his ulcerative colitis was "much improved."  Treatment 
records show that the Veteran continued to treat his 
ulcerative colitis with Remicade and steroids with good 
results.

The Veteran was afforded a VA contracted examination in May 
2005.  At that time, the Veteran reported that he first 
started having bloody stools in 2002 and was diagnosed with 
ulcerative colitis after a colonoscopy.  He reported that he 
was treated with several medications for this during his 
service.  Upon examination, the Veteran was 6 feet, 1 inch 
tall and weighed 242 pounds.  His abdomen was slightly tender 
in the left lower quadrant.  There was no hepatic or splenic 
enlargement.  Blood tests showed some anemia, with a complete 
blood count showing hemoglobin of 12.5 with normal being 
13.5.  The examiner diagnosed ulcerative colitis and bleeding 
from ulcerative colitis.  

The Veteran was reexamined by VA in April 2008.  At that 
time, he reported that his ulcerative colitis was "under 
control."  He attributed this to his medication regime.  He 
reported that he was not experiencing diarrhea or abdominal 
pain and was on a regular diet.  He reported that his weight 
was stable.  The Veteran was noted to be well developed and 
in no distress; he weighed 237 pounds and was 6'1" tall.  
His abdomen was flat and there were decreased bowel sounds.  
There were no masses or tenderness.  The examiner noted that 
the Veteran's ulcerative colitis was controlled with medical 
treatment.  

At the August 2009 Board personal hearing, the Veteran 
testified that his ulcerative colitis was then treated with 
Remicade, which was administered every 8 weeks.  The Veteran 
reported that this treatment "does a pretty good job of 
keeping [his] flares under control."  The Veteran explained 
that when he did have attacks of ulcerative colitis, he had 
to use the bathroom up to 12 or more times per day and that 
using the toilet was painful during these times.  During 
attacks, he also felt fatigued and drained.  He expressed 
concern about the immunosuppressive properties of his 
Remicade treatments, and testified that he believed that this 
led him to become ill for approximately one week due to an 
infection. 

In a letter that the Veteran submitted at the Board personal 
hearing, the Veteran reported that he had a difficult time 
finding a treatment that effectively relieved the symptoms of 
his ulcerative colitis and had to go through a long trial and 
error period involving many different drugs.  He noted that 
ulcerative colitis is a permanent autoimmune problem, which 
can cause flare ups, malnutrition, anemia, fatigue, and 
increased susceptibility to cancer.  He reported he recently 
had a severe flare up of ulcerative colitis that lasted two 
weeks.  However, he did not report that he experienced 
malnutrition or anemia at any other time after starting 
treatment with Remicade, and there is no documentation of 
malnutrition or persistent anemia in his treatment records.  
The Veteran also expressed concern about the side effects of 
his treatments and believed that he was developing secondary 
disabilities.  

After a review of all the evidence, the Board finds that, for 
the entire initial rating period from July 1, 2004, the 
Veteran experienced moderately severe ulcerative colitis with 
frequent exacerbations, as contemplated by a higher initial 
disability rating of 30 percent under Diagnostic Code 7323.  
38 C.F.R. § 4.114.  The evidence does not show that the 
Veteran's ulcerative colitis was less disabling prior to 
November 19, 2004 than it was for the rating period from 
November 19, 2004 when the 30 percent rating was assigned.  
Rather, the evidence indicates that, while the Veteran did 
not seek treatment for several months after his service, his 
symptoms of ulcerative colitis never completely resolved 
during service.  The evidence indicates that his symptoms 
were actually more severe prior to the Veteran starting his 
current treatment regimen than they are currently; therefore, 
giving the benefit of the doubt to the Veteran, the Board 
finds that a 30 percent initial rating is warranted for the 
entire period of this appeal, including the period from July 
1, 2004 (first day after service separation) and prior to 
November 19, 2004.  

The Board also finds that at no time during the initial 
rating period is a disability rating in excess of 30 percent 
for ulcerative colitis warranted.  At no time during the 
initial rating period did the Veteran's symptoms more nearly 
approximate severe ulcerative colitis with numerous attacks 
per year and malnutrition, with only fair health during 
remissions, nor was he shown to have experienced pronounced 
ulcerative colitis resulting in marked malnutrition, anemia 
and general debility or serious complications such as liver 
abscess; therefore, the criteria for an initial disability 
rating for ulcerative colitis in excess of 30 percent have 
not been met for any period of initial rating appeal (from 
July 1, 2004).  38 C.F.R. § 4.114, Diagnostic Code 7323.  The 
evidence does not show that at any time the Veteran was 
malnourished, experienced poor health during remissions, 
suffered severe complications such as liver abscess, or was 
generally debilitated.  Although he did experience some blood 
loss and anemia at times, there is no indication that this 
was of sufficient severity so as to cause significant fatigue 
or other disability, and this problem apparently largely 
resolved once the Veteran began his current treatment 
regimen.  

The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture so as to 
render the schedular rating inadequate.         38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's symptoms of moderately severe 
ulcerative colitis with frequent exacerbations are fully 
contemplated by the assigned 30 percent rating criteria.  
While the Veteran received bi-weekly treatments for his 
ulcerative colitis, these treatments are provided on an 
outpatient basis and do not amount to frequent 
hospitalization.  There is no evidence that the Veteran 
required frequent hospitalization for his ulcerative colitis 
at any time relevant to his appeal, insofar as treatment 
records and the most recent VA examination in April 2008 
indicated that the Veteran's ulcerative colitis was well 
controlled.  The Veteran also did not mention any 
hospitalizations for this disorder after service when he was 
afforded a VA contracted examination in May 2005.  There is 
similarly no evidence that this disorder markedly interfered 
with the Veteran's employment.  

While the Veteran believes that he is developing additional 
disabilities due to his ulcerative colitis, his claims for 
secondary service connection for these disabilities were 
referred to the RO for initial consideration in the 
introduction of this decision and, if granted, the Veteran 
will receive separate ratings for these disabilities.  
Similarly, if the Veteran develops additional disorders in 
the future which he believes were caused by his ulcerative 
colitis, he may file claims to service connect such disorders 
at that time.  The possibility of developing additional 
disability in the future is not a basis to assign an 
extraschedular rating.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the initial rating period from July 1, 2004 to 
November 19, 2004, the Board resolved reasonable doubt in 
favor of the Veteran to grant a higher initial disability 
rating of 30 percent for this period.  For the initial rating 
period from November 19, 2004 to the present, the 
preponderance of the evidence is against the Veteran's claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  
Accordingly, while the initial disability rating for 
ulcerative colitis of 30 percent was assigned for the period 
prior from July 1, 2004 to November 19, 2004, an evaluation 
is excess of 30 percent for ulcerative colitis is denied for 
the entire initial rating period relevant to this appeal.

Initial Rating for DDD/DJD of the Lumbosacral Spine

The Veteran contends that the symptoms of his DDD/DJD of the 
lumbar spine were more serious than was contemplated by the 
noncompensable (0 percent) initial rating assigned prior to 
April 29, 2008, and more severe than contemplated by the 20 
percent rating assigned thereafter.

The Veteran's DDD/DJD of the lumbar spine is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242, which 
incorporates the General Rating Formula for Diseases and 
Injuries of the Spine.  Pursuant thereto, a 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
that is greater than 60 degrees but not greater than 85 
degrees; or a combined range of motion of the thoracolumbar 
spine that is greater than 120 degrees but not greater than 
235 degrees; or muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or an 
abnormal spinal contour; or a vertebral body fracture with 
the loss of 50 percent or more of the height thereof.  A 
rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine that is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is assigned for forward flexion of the thoracolumbar 
spine to 30 degrees or less; or where there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assigned where there is unfavorable ankylosis of the entire 
spine.  These rating criteria apply with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Alternatively, if a Veteran experiences 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), ratings may be assigned as set forth in the formula 
for rating IVDS based on incapacitating episodes. 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Where, as here, the Veteran's thoracolumbar spinal disability 
consists of DJD, the criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 also apply.  While arthritis is 
generally rated based upon the limitation of motion of the 
affected joint(s), a rating of 10 percent may be assigned 
where degenerative arthritis is established by x-ray findings 
and the limitation of motion of the joint involved is 
noncompensably disabling pursuant to the criteria applicable 
to evaluating the range of motion of that joint.  In the 
absence of any limitation of motion, a rating of 10 percent 
may be assigned based upon x-ray evidence of the involvement 
of 2 or more major joints or 2 or more groups of minor 
joints, and a 20 percent rating may be assigned if this is 
accompanied by occasional incapacitating episodes.  Ratings 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  Id at note 1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59. 

In this case, service treatment records indicate that a 
January 2002 radiological study showed mild DJD at L4-L5 and 
subsequent in-service studies showed a small herniated disk 
and mild T-4 scoliosis.  The Veteran continued to complain of 
low back pain until his retirement from service on June 30, 
2004.

At a VA contracted examination in 2005, the Veteran reported 
low back pain, especially after driving for long periods of 
time.  He reported that he did exercises to help his low 
back.  Upon examination, the Veteran had a normal range of 
motion of his lumbar spine.  There was no pain, lack of 
endurance, fatigue, weakness, or incoordination of the 
lumbosacral spine and the Veteran did not have IVDS.  An x-
ray of the low back was interpreted as showing a normal 
spine.  The examiner opined that there was no pathology with 
which to render a diagnosis of a spinal disability.  

The Veteran was reexamined by VA in April 2008.  At that 
time, the Veteran complained of low back pain which he 
reported had existed for 25 years.  The pain did not radiate 
and was not incapacitating.  He was not currently receiving 
any treatment for his low back pain and did not use a back 
brace.  His range of motion of the thoracolumbar spine was 
limited to 60 degrees of flexion, 15 degrees of extension, 20 
degrees of lateral flexion to each side, and 30-40 degrees of 
rotation to each side.  There was the "possibility" of some 
increased prominence of the right paraspinal muscle.  The 
examiner reported that he did not note any pain, weakness, 
fatigability, decreased endurance, or incoordination.  No 
motor or sensory deficits were noted.  An x-ray was 
interpreted as showing a normal spine with no degenerative 
changes noted.  

At the August 2009 Board personal hearing, the Veteran 
reported that he experienced back pain since he was in the 
service and that he continued to experience chronic back pain 
with flare ups.  He reported that, on a day to day basis, his 
pain was usually a 2 out of 10 in severity, but when he 
experienced a flare-up the pain increased to 10 out of 10.  
He reported that he sought chiropractic treatment for his 
back.  He reported that he sometimes took anti-inflammatory 
medications.  The Veteran reported that he generally missed 
work two or three times a year due to flare ups of his back 
pain; on each of these occasions he missed two or three days 
of work.  At work, he had to get up to stretch, exercise, and 
walk around a little bit at times because prolonged sitting 
aggravated his back pain.  At times he also used a lumbar 
support.  

In a letter the Veteran provided to VA at the aforementioned 
hearing, the Veteran noted that he had to be careful about 
lifting, bending, and sudden back movements because he 
worries about causing further injuries to his back.  He also 
worries about the occurrence of flare-ups.

The Board finds that the evidence supports a 10 percent 
rating for the initial rating period from July 1, 2004 and 
prior to April 29, 2008, which was the date that the 
Veteran's spine was reexamined by VA.  The Veteran was 
diagnosed with DJD while in service and reported experiencing 
back pain after service.  Resolving all doubts in favor of 
the Veteran, the Board concludes that such back pain most 
likely was accompanied by some noncompensable limitation of 
motion, especially during exacerbations, warranting a 10 
percent rating for arthritis pursuant to Diagnostic Code 
5003.  Such 10 percent initial disability rating is warranted 
for the initial rating period from July 1, 2004, the first 
day after service separation.  See 38 C.F.R. §§ 4.45, 4.59.  
A higher rating initial rating is not warranted for this 
initial rating period because there is no evidence that 
during this period the Veteran experienced a compensable 
level of limitation of motion, muscle spasm, tenderness, or 
guarding of the spine, reduced disk height as a result of 
vertebral fracture, or any incapacitating episodes of IVDS 
during this period (July 1, 2004 to April 29, 2008).  

The Board also finds that the evidence does not support a 
rating in excess of 20 percent for the initial rating period 
beginning April 29, 2008 (or, as noted above, at any time 
pertinent to this appeal).  The evidence does not show that 
for any period the Veteran was unable to flex his 
thoracolumbar spine more than 30 degrees, and there is no 
evidence of any type of spinal ankylosis.  The Veteran is not 
service connected for a cervical spine disability, so the 
criteria applicable thereto are not relevant to this case, 
and any cervical spine symptoms and limitations may not be 
considered in rating the Veteran's service-connected 
thoracolumbar spine disability.  See 38 C.F.R. § 4.14 (both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

In addition, there is no evidence that the Veteran 
experienced any episodes of IVDS, as that term is defined in 
38 C.F.R. § 4.71a, at any time pertinent to this appeal.  
Moreover, even if the times during which the Veteran 
testified that he stayed home from work were considered 
incapacitating episodes of IVDS, these episodes did not last 
at least 4 weeks during any 12 month period as is required to 
receive a rating higher than 20 percent pursuant to the 
alternative rating criteria applicable to IVDS under 
Diagnostic Code 5243.  

The Board also finds that the Veteran's thoracolumbar spine 
disability symptoms did not present such an exceptional 
disability picture as to render the schedular rating 
inadequate at any time.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115.  The Veteran's symptoms, including 
his back pain, are expressly contemplated by the rating 
schedule.  There is no evidence that the Veteran ever 
required hospitalization for his back disability.  The 
thoracolumbar spine disability did not markedly interfere 
with the Veteran's employment.  The Veteran was able to work 
full time, managed his back pain by getting up and stretching 
or walking around at times, and missed only a few days of 
work per year due to his back pain.

The Board considered the benefit of the doubt doctrine.  With 
respect to the initial rating period prior to April 29, 2008, 
the Board resolved the doubt in favor of the Veteran.  
Thereafter, the weight of the evidence is against the 
Veteran's claim for a higher initial disability rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 
Initial Rating for Varicocelectomy

The Veteran contends that he should receive a compensable 
initial rating for his varicocelectomy of the left scrotum.  
He has reported and testified of daily pain in the area where 
the varicocelectomy was performed.

The Veteran's varicocelectomy of the left scrotum was 
initially evaluated by analogy to 38 C.F.R. § 4.115b, 
Diagnostic Code 7521, which addresses removal of the glans of 
the penis, providing a 20 percent rating for such removal.  
See also 
38 C.F.R. §§ 4.20, 4.27.  

The Board also considered the other diagnostic codes 
applicable to disabilities of the penis and testes 
(Diagnostic Codes 7520-7524).  The Board finds that 
Diagnostic Codes 7523 and 7524 are most appropriate for 
rating the Veteran's disability.  Pursuant to Diagnostic Code 
7523, a noncompensable (0 percent) rating is assigned for 
atrophy of one testicle and a 20 percent rating is assigned 
for atrophy of both testes.  Pursuant to Diagnostic Code 
7524, a noncompensable (0 percent) rating is assigned for the 
removal of one testicle, and a 30 percent rating is assigned 
for the removal of both testes.  38 C.F.R. § 4.115b.

Various disabilities of the genitourinary system can also be 
rated as either renal dysfunction, which is not present in 
this case, or voiding dysfunction (leakage, frequency, 
obstructed voiding, or recurrent urinary tract infections).  
See 38 C.F.R. § 4.115b.  To receive a compensable rating 
based on urine leakage, a veteran must be required to wear 
absorbent materials.  To receive a compensable rating based 
on urinary frequency, a veteran must have a daytime voiding 
interval between 2 to 3 times per day or at least 2 episodes 
of nocturia per night.  To receive a compensable rating based 
on obstruction, a Veteran must have marked obstructive 
symptomology (hesitancy, slow or weak stream, or decreased 
force of stream) together with either post void residuals 
greater than 150 cc's, a markedly diminished peak flow rate 
less than 10 cc's per second, recurrent urinary tract 
infections secondary to obstruction, or stricture disease 
requiring periodic dilation every 2 to 3 months.  To receive 
a compensable rating based on urinary tract infections, a 
veteran must require long term drug therapy, have 1 to 2 
hospitalizations per year, and/or require intermittent 
intensive management.

In this case, the Veteran's service treatment records show 
that he had a varicocelectomy while he was in service.  He 
retired from service on June 30, 2004.  Service connection 
and an initial noncompensable disability rating were assigned 
from July 1, 2004, the first day after service separation.   

The Veteran was afforded a VA contracted examination in May 
2005.  At that examination, the Veteran did not report any 
symptoms as a result of his varicocelectomy other than 
numbness of the left thigh.  The Board notes that the Veteran 
is separately service connected for a sensory deficit of his 
left thigh and has not appealed that rating.  Upon 
examination in May 2005, there was a large varicocele on the 
left scrotum.  No hernias were appreciated.  The examiner 
diagnosed a varicocele of the left scrotum that was not 
completely corrected by surgery.  

The Veteran was reexamined by VA in April 2008.  At that 
examination, the Veteran did not report any current treatment 
for his varicocele or for residuals of his varicocele 
surgery, nor do his treatment records show any such 
treatment.  He reported that he was not hospitalized for this 
disability at any time after service, and he had no urinary 
symptoms and no erectile dysfunction.  He reported varying 
amounts of left scrotal pain.  His penis and testicles were 
found to be normal.  There was a varicocele on the left 
scrotum that was "quite large."  The examiner assessed the 
Veteran's varicocele as having mild effects on his ability to 
engage in exercise, sports, and recreational activities and 
no significant occupational effects.  

At the Board personal hearing in August 2009 the Veteran 
reported daily pain in the area where the varicocelectomy was 
performed.  He denied any erectile difficulties.  Upon 
prompting, he admitted that he sometimes experienced a slow 
stream when urinating as a result of his testicular pain.  He 
did not have any problems with urinary urgency, frequency, 
blockage, or urinary tract infections.  He denied receiving 
any current treatment for this disability.  In a letter that 
the Veteran provided at the August 2009 hearing, he reported 
that his varicocelectomy caused severe scrotal pain that, at 
times, made it difficult to urinate.  

The evidence does not show that the Veteran meets the 
criteria for a compensable rating for this disability for any 
period of initial rating appeal.  His only consistent symptom 
is intermittent pain in the scrotum and/or testes.  No part 
of his anatomy was removed.  Notably, even the atrophy or 
removal of one testicle yields only a noncompensable (0 
percent) disability rating.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7523 and 7524.  

The Veteran does not experience any erectile dysfunction or a 
compensable level of urinary symptoms.  While he testified at 
the August 2009 Board personal hearing that he sometimes had 
a weak stream, and noted that pain made it difficult to 
urinate at times, there is no evidence of post void residuals 
greater than 150 cc's, a flow rate less than 10 cc's per 
second, recurrent urinary tract infections, or stricture 
disease of any kind.  The Veteran denied any other urinary 
symptoms, and, additionally, he denied urinary symptoms of 
any kind at his VA examinations.  There is no evidence that 
the Veteran ever sought treatment for any type of urinary 
difficulties, further indicating that, to the extent that the 
Veteran sometimes has a weak stream or pain on urination, 
these symptoms are not serious enough to warrant a 
compensable evaluation.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. 
§ 3.321(b).  See also Thun at 115.  The Veteran's symptoms 
are contemplated by the rating schedule.  Moreover, there is 
no evidence that the Veteran was hospitalized for his 
varicocele after his service at any time, or that it 
interfered with his employment in any manner whatsoever.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for a higher 
(compensable) initial disability rating for varicocelectomy 
of the left scrotum, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Insomnia

The Veteran contends that he should receive a compensable 
rating for insomnia.  He has testified or written that he 
feels sleepy during the day while working.  

While the Board notes that insomnia is generally considered a 
symptom and not a disability capable of service connection, 
insofar as the RO nonetheless granted service connection the 
Board is constrained to rate this disability.  The RO 
analogized the Veteran's insomnia to sleep apnea under 38 
C.F.R. § 4.97, Diagnostic Code 6847, presumably because both 
disorders can cause daytime sleepiness; therefore, in order 
to receive a higher (compensable) initial rating for 
insomnia, analogized to sleep apnea, the evidence would have 
to show persistent daytime hypersomnolence (30 percent 
disabling), the use of a breathing assistance device (50 
percent disabling), or chronic respiratory failure (100 
percent disabling).  38 C.F.R. § 4.97, Diagnostic Code 6847.  

The Board reviewed other Diagnostic Codes, including those 
applicable to chronic fatigue syndrome (38 C.F.R. § 4.88b, 
Diagnostic Code 6354) and narcolepsy (38 C.F.R. § 4.124a, 
Diagnostic Code 8108), but does not find any that are more 
appropriate for rating the Veteran's insomnia.  The most 
appropriate Diagnostic Code for rating the Veteran's insomnia 
is Diagnostic Code 6847.  

The evidence in this case includes a June 2005 written 
statement in which the Veteran alleged that he developed 
insomnia secondary to the use of various prescription drugs.  
Service connection was granted for insomnia, and an initial 
noncompensable (0 percent) disability rating under Diagnostic 
Code 6847 was assigned, effective from July 1, 2004, the 
first day after service separation.  The Veteran disagreed 
with the 0 percent initial disability rating.  

In or about April 2005, the Veteran reported daytime 
sleepiness to his healthcare provider but denied insomnia.  
He was no longer taking Ambien.  Subsequent treatment records 
do not show consistent continued treatment for insomnia.  

At a VA contracted examination in May 2005, the Veteran 
complained of difficulty sleeping that began when he started 
taking Prednisone for his ulcerative colitis.  He reported 
that this problem was treated with Ambien (zolpidem).  He was 
diagnosed with insomnia due to medication use, relieved by 
Ambien.  

At the August 2009 Board personal hearing, the Veteran 
testified that he had difficulties with insomnia since prior 
to his service.  He testified that by the time of the hearing 
he sometimes woke up during the night and watched television 
or used the computer before going back to sleep.  
Occasionally on work days he went to his car and napped for 
approximately 1/2 hour.  He did not fall asleep at his desk 
while at work although he testified that he generally drank a 
lot of coffee.  When the Veteran was not working he usually 
napped for two hours during the day.  After he naps, he feels 
well rested.   

In a letter that the Veteran submitted in conjunction with 
the August 2009 Board hearing, he noted that, while he used 
to take Ambien to treat his insomnia, it was no longer 
effective.  He reported that he still experienced periods of 
sleeplessness and night sweats, and that he has to take naps 
during the day due to fatigue.

The evidence does not show that the Veteran meets the 
criteria for a compensable initial disability rating for 
insomnia for any period.  There is no evidence of any type of 
respiratory difficulty as in sleep apnea.  Similarly, while 
the Veteran experiences some daytime sleepiness, it does not 
amount to persistent daytime hypersomnolence.  He is able to 
work full time without daytime sleepiness interfering with 
his work and has never fallen asleep at his desk.  Although 
he sometimes takes naps during the day, he feels well rested 
after his naps.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. 
§ 3.321(b).  See also Thun at 115.  There is also no evidence 
that the Veteran was ever hospitalized for his insomnia or 
that it markedly interfered with his employment.  Rather, the 
Veteran works full time and is able to stay awake during the 
day by drinking coffee.  As noted above, he never fell asleep 
while at work, although he sometimes went to his car to nap 
presumably while on breaks.  He did not report that his 
napping caused him any problems at work or that he ever got 
in trouble for this at work. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for a higher 
(compensable) initial disability rating for insomnia, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Withdrawal of Claim for Service Connection for Astigmatism 
and Myopia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In this case, on August 19, 2009 at the 
Board personal hearing, prior to promulgation of a decision 
by the Board on the issue of entitlement to service 
connection for myopia (refractive error) and astigmatism, the 
Veteran withdrew his appeal on this issue; hence, there are 
no 


allegations of errors of fact or law for appellate 
consideration for this issue.  Accordingly, the Board does 
not have jurisdiction to review this issue, and the issue of 
entitlement to service connection for myopia (refractive 
error) and astigmatism is dismissed. 


ORDER

An initial rating of 30 percent for ulcerative colitis, for 
the initial rating period from July 1, 2004 to November 19, 
2004, is granted.

A rating of 10 percent for mild DDD/DJD of the thoracolumbar 
spine, for the initial rating period from July 1, 2004 to 
April 29, 2008, is granted.

An initial compensable rating for a varicocelectomy of the 
left scrotum is denied.

An initial compensable rating for insomnia is denied.  

The appeal for service connection for myopia (refractive 
error) and astigmatism is dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


